16‐3329‐cr                                                   
     United States v. Kirsch                              




 1                                       In the
 2              United States Court of Appeals
 3                             For the Second Circuit
 4                                        
 5                                        
 6                             August Term, 2017 
 7                               No. 16‐3329‐cr 
 8                                        
 9                        UNITED STATES OF AMERICA, 
10                                  Appellee, 
11                                        
12                                      v. 
13                                        
14                              MARK N. KIRSCH 
15                            Defendant‐Appellant, 
16                                        
17        CARL A. LARSON, MICHAEL J. CAGGIANO, JEFFREY C. LENNON, 
18       GERALD H. FRANZ, JR., JAMES L. MINTER, III, JEFFREY A. PETERSON, 
19       KENNETH EDBAUER, GEORGE DEWALD, MICHAEL J. EDDY, THOMAS 
20                      FREEDENBERG, GERALD E. BOVE, 
21                                Defendants.* 
22                         _______________________ 
23                                        
24               Appeal from the United States District Court 
25                   for the Western District of New York. 
26               No. 07‐cr‐00304 — William M. Skretny, Judge. 
27                                        
28                                        


      The Clerk of Court is directed to amend the caption as set forth above. 
     *
                                                                                           




 1                           ARGUED: SEPTEMBER 25, 2017 
 2                           DECIDED: SEPTEMBER 12, 2018 
 3    
 4      Before: LOHIER and DRONEY, Circuit Judges, and RAKOFF, District 
 5                                     Judge.** 
 6                             
 7           
 8          Appeal  from  a  judgment  of  conviction  of  the  United  States 
 9   District  Court  for  the  Western  District  of  New  York  (Skretny,  J.).  
10   Mark  N.  Kirsch,  a  union  local  president,  was  convicted  of 
11   racketeering conspiracy and Hobbs Act extortion conspiracy for his 
12   efforts  to  force  non‐union  contractors  to  hire  union  members.    On 
13   appeal, Kirsch contends that: (1) the Enmons exception to the Hobbs 
14   Act  for  the  pursuit  of  lawful  union  objectives  applies,  requiring 
15   reversal of his Hobbs Act conspiracy conviction; (2) an Enmons‐like 
16   exception  exists  with  respect  to  New  York  Penal  Law  extortion, 
17   requiring reversal of his racketeering conviction based on state law 
18   predicate acts; (3) the wages that he was convicted of attempting to 
19   extort are not “property” capable of being extorted, requiring reversal 
20   of both convictions; (4) his Hobbs Act conspiracy conviction must be 
21   reversed because the Government failed to prove his involvement in 
22   the charged conspiracy; and (5) the district court erred in instructing 
23   the jury as to the required mental state for threats.  We conclude that 
24   (1) an Enmons‐like exception does not apply to New York Penal Law 
25   extortion; (2) the wages Kirsch attempted to extort were “property” 
26   capable of being extorted; (3) the district court’s threat instruction was 
27   correct  with  respect  to  New  York  Penal  Law  extortion;  but  (4)  the 
28   Government  failed  to  prove  Kirsch’s  involvement  in  the  charged 
29   Hobbs  Act  conspiracy.    Accordingly,  we  REVERSE  the  count  of 


       Judge Jed. S. Rakoff, United States District Court for the Southern District of New 
     **

     York, sitting by designation. 



                                               2
                                                                                    




 1   conviction for Hobbs Act conspiracy, AFFIRM the count of conviction 
 2   for racketeering conspiracy, and REMAND for resentencing.   
 3                          
 4                                    
 5                            MONICA  J.  RICHARDS,  Assistant 
 6                            United  States  Attorney,  for  James  P. 
 7                            Kennedy,  Jr.,  United  States  Attorney 
 8                            for the Western District of New York, 
 9                            Buffalo, NY, for Appellee. 
10                                  
11                            BRIAN  M.  MELBER,  Personius  Melber 
12                            LLP,  Buffalo,  NY,  for  Defendant‐
13                            Appellant. 

14                         

15   DRONEY, Circuit Judge: 

16          In 2016, Appellant Mark N. Kirsch was convicted of Hobbs Act 

17   extortion conspiracy and racketeering conspiracy based on predicate 

18   acts of New York Penal Law extortion violations.  The jury concluded 

19   that Kirsch, the president of the local chapter of a labor union, used 

20   threats of violence and destruction of property in an attempt to force 

21   contractors to hire members of his union. 

22          On appeal, Kirsch argues that United States v. Enmons, 410 U.S. 

23   396  (1973),  shields  him  from  Hobbs  Act  liability,  requiring  that  his 

                                           3
                                                                                   




 1   Hobbs  Act  conspiracy  conviction  be  reversed.  In  Enmons,  the 

 2   Supreme  Court  held  that  a  union  official  could  not  be  convicted  of 

 3   Hobbs  Act  extortion  if  the  official’s  conduct  was  undertaken  in 

 4   pursuit of “legitimate union objectives.”  Id. at 400. With respect to the 

 5   racketeering conspiracy conviction, Kirsch contends that an Enmons‐

 6   like exception exists under New York law that shields him from New 

 7   York Penal Law extortion liability, also requiring the reversal of that 

 8   count of conviction. He also maintains that (1) the property he was 

 9   charged  with  extorting—wages  and  benefits  for  union  members—

10   was not “transferable,” as required by Sekhar v. United States, 570 U.S. 

11   729 (2013); (2) the Government presented insufficient evidence of his 

12   involvement in the charged Hobbs Act conspiracy; and (3) the district 

13   court’s instructions regarding the required mental state for threats for 

14   the extortion charges were incorrect.   

15          We  hold  that  (1)  under  New  York  Penal  Law,  there  is  no 

16   Enmons‐like  exception  for  extortion  committed  in  pursuit  of  a 




                                           4
                                                                                   




 1   legitimate  labor  objective;  (2)  the  property  Kirsch  was  convicted  of 

 2   extorting  was  “transferable”  as  required  by  Sekhar;  (3)  the  district 

 3   court’s  instructions  with  respect  to  extortion  under  the  New  York 

 4   Penal  Law  were  correct;  but  (4)  the  Government  presented 

 5   insufficient evidence of Kirsch’s involvement in the charged Hobbs 

 6   Act  conspiracy.    Because  we  hold  that  the  government  presented 

 7   insufficient evidence to support the Hobbs Act conviction, we need 

 8   not reach Kirsch’s argument that Enmons shields him from Hobbs Act 

 9   liability.  As a result, Kirsch’s conviction for racketeering conspiracy 

10   is affirmed, and his conviction for Hobbs Act extortion conspiracy is 

11   reversed. 

12                               BACKGROUND 

13          Kirsch  was  the  president  and  business  manager  of  the 

14   International  Union  of  Operating  Engineers  –  Local  17  (“Local  17”) 

15   from 1997 to 2008.  Local 17 operated in the Buffalo, New York area.  

16   At  trial,  the  government  presented  evidence  that  Kirsch  instructed 




                                           5
                                                                                        




 1   Local 17 members to “turn or burn” contractors who did not employ 

 2   them, meaning that non‐union contractors would have to hire Local 

 3   17 members (“turn”) or the union would obstruct their work (“burn”).  

 4   Union  members,  at  the  direction  of  Kirsch,  picketed  and  blocked 

 5   construction sites, threatened construction managers, tampered with 

 6   equipment, and destroyed property.  

 7          Kirsch was charged with multiple counts of unlawful conduct 

 8   with  respect  to  numerous  contractors.    However,  after  the  jury’s 

 9   verdict and his motion for judgment of acquittal was granted in part, 

10   Kirsch remains convicted only of Racketeering Conspiracy (18 U.S.C. 

11   §  1962(d))  under  Count  1  for  his  role  in  attempting  to  extort  two 

12   contractors—Ontario  Specialty  Contracting  (“OSC”)  and    Earth 

13   Tech—and  Hobbs  Act  extortion  conspiracy  (18  U.S.C.  §  1951(a)) 

14   under Count 2 with respect to conduct directed at a third contractor, 

15   Amstar  Painting  (“Amstar”).1   Accordingly,  we  limit  our  review  to 


     1 The jury acquitted Kirsch of two counts, but found Kirsch guilty of racketeering 
     conspiracy,  Hobbs  Act  conspiracy,  and  two  counts  of  attempted  Hobbs  Act 

                                             6
                                                                                                   




1   those two counts of conviction and the circumstances involving those 

2   three  contractors.    We  briefly  summarize  the  evidence  presented  at 

3   trial as to those contractors.2   

4       I.      OSC 

5            OSC  is  an  environmental  contractor  that  provides  soil 

6   remediation  services.    In  June  2005,  OSC  began  a  project  at  the 

7   waterfront in Buffalo to prepare the site for later construction.  Before 




    extortion.  As to the racketeering conspiracy count, the jury found that Kirsch had 
    conspired  to  commit  four  predicate  acts:  (1)  attempted  Hobbs  Act  extortion 
    (“Racketeering Act 4A”) and (2) attempted extortion in violation of New York law 
    (“Racketeering  Act  4B”)  as  to  the  OSC  project,  and  (3)  attempted  Hobbs  Act 
    extortion (“Racketeering Act 5A”) and (4) attempted extortion in violation of New 
    York  law  (“Racketeering  Act  5B”)  as  to  the  Earth  Tech  project.    After  trial,  the 
    district  court  granted  in  part  Kirsch’s  motion  for  a  judgment  of  acquittal, 
    acquitting  Kirsch  of  the  two  counts  of  attempted  Hobbs  Act  extortion.    The 
    Government did not cross‐appeal the district court’s dismissal of those counts.  As 
    discussed below, the district court also concluded that the related predicate acts, 
    Racketeering Acts 4A and 5A, could not support the racketeering conspiracy count 
    of conviction, but denied Kirsch’s motion on that count because Racketeering Acts 
    4B and 5B were sufficient to sustain the conviction. 

    2 While  Count  2—Hobbs  Act  Conspiracy—alleges  conduct  with  respect  to 
    contractors other than those three, the Government does not specifically rely on 
    that other conduct to support Kirsch’s conviction under Count 2.   



                                                  7
                                                                             




 1   such  construction  could  begin,  OSC  was  tasked  with  excavating 

 2   contaminated material and transporting it to a disposal facility.   

 3         Before  the  contract  was  awarded  to  OSC,  a  Local  17 

 4   representative invited the owner of OSC, Jon Williams, to have lunch 

 5   with him and Kirsch.  Williams testified at trial that at the meeting, 

 6   Kirsch stated that if OSC did not use Local 17 members for the project, 

 7   OSC would not “get the project, and if [it] did get the project, [it]’d 

 8   never get it done.”  Gov’t App. 15.  Despite Kirsch’s demand that OSC 

 9   employ  Local  17  members,  OSC  refused.  At  a  meeting  before  the 

10   project’s  ceremonial  ground‐breaking,  Kirsch  again  threatened  to 

11   stop the project.  Local 17 then began picketing the site.  During the 

12   picketing,  Local  17  members  prevented  trucks  from  entering  or 

13   leaving the worksite, and placed metal “stars” to puncture truck tires 

14   in  the  entranceway  of  the  worksite.  Additionally,  on  multiple 

15   occasions, OSC workers discovered upon arrival in the morning that 




                                        8
                                                                                                 




 1   padlocks on the entrances to the site had been tampered with so that 

 2   they could not be unlocked.3   

 3       II.      EARTH TECH 

 4             In  2005,  Earth  Tech,  also  an  environmental  remediation 

 5   company, entered into a $10 million contract to remove contaminated 

 6   soil from a school in the Buffalo area.  When Earth Tech refused to 

 7   sign an agreement to hire Local 17 workers, Local 17 members began 

 8   picketing  the  job  site.    In  addition,  Local  17  members  blocked 

 9   entrances to the site and placed metal stars and roofing nails by its 

10   entrance to damage tires of vehicles. As a result of this conduct, Earth 

11   Tech  obtained  an  injunction  to  prevent  further  disruption  at  the 

12   worksite.  When an Earth Tech project manager notified the picketers 

13   of the injunction, one of the Local 17 members threatened him.  Later, 



     3 There  was  evidence  of  additional  instances  of  unlawful  conduct  by  Local  17 
     directed at OSC employees:  picketers told an OSC employee that they knew where 
     he  lived  and  threatened  to  throw  a  brick  at  his  residence; a  security  guard  was 
     injured when picketers pushed a gate over on top of him; and a picketer threw a 
     cup of hot coffee over the fence of the job site, hitting an OSC employee in the face.   



                                                 9
                                                                                    




 1   as  the  project  manager  was  leaving  for  the  night,  his  car  was 

 2   surrounded  by  picketers;  about  an  hour  passed  before  he  was 

 3   permitted to leave.   

 4       III.   AMSTAR 

 5          In  September  of  2003,  Amstar,  a  painting  contractor,  was 

 6   involved in a bridge rehabilitation project in Buffalo.  After the project 

 7   had begun, a Local 17 member, Edward Perkins, asked John Lignos, 

 8   the vice president of Amstar, to assign a Local 17 worker to operate a 

 9   compressor at the job site.  The compressor did not actually require 

10   an  operator,  as  “operating”  it  simply  required  turning  it  on  in  the 

11   morning and turning it off at the end of the day.4 Lignos refused to 

12   hire a Local 17 member for that purpose.   

13          When  the  Amstar  employees  arrived  on  the  morning  after 

14   Lignos  told  Perkins  he  would  not  hire  a  Local  17  member,  they 




     4 Had Lignos hired a Local 17 “operator,” Amstar would have had to pay him for 
     eight hours of work.   



                                           10
                                                                                       




 1   discovered that the diesel fuel line in the compressor had been cut, 

 2   causing  diesel  fuel  to  spill  into  the  asphalt,  resulting  in  substantial 

 3   cleanup and repair costs.   

 4                           PROCEDURAL HISTORY 

 5          On December 18, 2007, a grand jury in the United States District 

 6   Court for the Western District of New York indicted five members of 

 7   Local 17—not including Kirsch—on charges of Hobbs Act extortion 

 8   and  conspiracy.    On  April  1,  2008,  the  grand  jury  returned  a 

 9   superseding  indictment,  adding  additional  counts  and  additional 

10   defendants, including Kirsch.  A second superseding indictment—the 

11   operative indictment at trial—was returned on January 10, 2012.  It 

12   included racketeering conspiracy and Hobbs Act extortion conspiracy 

13   charges. 

14          Kirsch and his codefendants moved to dismiss the indictment, 

15   arguing—as relevant here—that the alleged threatening and violent 

16   conduct was undertaken to achieve legitimate union objectives and 




                                            11
                                                                                          




 1   thus could not constitute extortion under either the Hobbs Act or New 

 2   York  Penal  Law.    See  Enmons,  410  U.S.  at  400. 5    The  district  court 

 3   concluded  that  Enmons  did  not  shield  Kirsch  and  his  codefendants 

 4   from liability, and denied the motion to dismiss.   

 5          Shortly after the Supreme Court decided Sekhar, and still before 

 6   trial,  Kirsch  and  his  codefendants  again  moved  to  dismiss  the 

 7   indictment.  Their  second  motion  argued  that  the  property  that  the 

 8   indictment alleged was extorted was not “transferable,” as required 

 9   for Hobbs Act extortion by Sekhar.  See Sekhar, 570 U.S. at 734.  The 

10   district  court  concluded  that  while  certain  of  the  forms  of  property 

11   that the indictment alleged was extorted failed to satisfy Sekhar, two 

12   other forms of property alleged in the indictment satisfied Sekhar.  The 

13   district court denied the motion to dismiss as to those two types of 

14   property.   




     5 As discussed later in the opinion, certain of the racketeering predicate acts were 
     based on violations of the New York Penal Law. 



                                             12
                                                                                  




 1         After the motion was granted in part and denied in part, only 

 2   the  following  two  types  of  property  remained  charged  in  the 

 3   indictment: 

 4       “Property  of  construction  contractors  consisting  of 
 5         wages and benefits to be paid pursuant to labor contracts 
 6         with  Local  17  at  construction  projects  in  Western  New 
 7         York.” 
 8       “Property  of  construction  contractors  consisting  of 
 9         wages and employee benefit contributions paid or to be 
10         paid by said contractors for unwanted, unnecessary, and 
11         superfluous labor.”   
12          
13    Kirsch’s App. 373. 

14         The  New  York  state  extortion  predicate  racketeering  acts  in 

15   Count  1  (identified  as  Racketeering  Acts  4B  and  5B)  defined  the 

16   property extorted in the first of these ways; Racketeering Acts 4A and 

17   5A  of  Count  1,  and  Count  2  (Hobbs  Act  conspiracy)  defined  the 

18   property in the second manner.  

19         Kirsch  and  four  of  his  codefendants  proceeded  to  trial.    The 

20   codefendants  were  acquitted  of  all  charges.    Kirsch,  however,  was 

21   convicted  of  racketeering  conspiracy  (Count  1)  and  Hobbs  Act 


                                         13
                                                                                            




 1   conspiracy (Count 2).6  With respect to Count 1, the jury found that 

 2   Kirsch committed Racketeering Act 4, subparts A and B—attempted 

 3   extortion of OSC in violation of the Hobbs Act and New York Penal 

 4   Law,  respectively—and  Racketeering  Act  5,  subparts  A  and  B—

 5   attempted extortion of Earth Tech in violation of the Hobbs Act and 

 6   New York Penal Law, respectively.   

 7          After the verdict, Kirsch moved for a judgment of acquittal (or 

 8   a new trial) on all the counts of which he was convicted.  With respect 

 9   to  Racketeering  Acts  4A  and  5A  (based  on  Hobbs  Act  extortion)  of 

10   Count 1 (racketeering conspiracy) and Count 2 (Hobbs Act extortion 

11   conspiracy),  Kirsch  argued  that  the  Government  had  not  presented 

12   sufficient  evidence  that  he  had  attempted  to  extort  “wages  and 

13   benefits to be paid . . . for unwanted, unnecessary, and superfluous 




     6 Kirsch  was  also  convicted  under  Count  5  (attempted  Hobbs  Act  extortion  of 
     OSC),  and  Count  6  (attempted  Hobbs  Act  extortion  of  Earth  Tech),  but  was 
     acquitted of the remaining charges.  The district court set aside the convictions on 
     Counts 5 and 6 after the verdict, and those counts are not subjects of this appeal.   



                                              14
                                                                                       




 1   labor.” Kirsch’s App. 435.  Unlike in his motion to dismiss, he did not 

 2   argue  that  Enmons  shielded  his  conduct;  rather,  he  argued  that  the 

 3   Government  chose  to  define  the  property  related  to  the  Hobbs  Act 

 4   violations  as  “wages  and  benefits  to  be  paid  .  .  .  for  unwanted, 

 5   unnecessary, and superfluous labor,” and had not proven attempted 

 6   extortion  of  such  property.7   Kirsch’s  argument  was  that  Local  17’s 

 7   goal had been to replace non‐union laborers with Local 17 laborers 

 8   who  would  perform  actual  and  necessary  work,  and  that  the  labor 

 9   therefore would not be “superfluous.”  The district court agreed with 

10   this argument as applied to Racketeering Acts 4A and 5A of Count 1, 

11   and entered a judgment of acquittal with respect to those Hobbs Act‐

12   based  racketeering  acts.8   But  as  to  Racketeering  Acts  4B  and  5B  of 

13   Count 1, which alleged predicate act violations of New York extortion 

14   statutes,  the  district  court  denied  the  motion  for  judgment  of 


     7 It would appear that the Government chose this language in an attempt to ensure 
     compliance with Enmons.   

     8    The Government does not cross‐appeal from this ruling.   



                                               15
                                                                                   




 1   acquittal.    For  those  racketeering  acts,  the  Government  defined  the 

 2   property  not  as  “superfluous”  labor,  but  rather  as  “wages  and 

 3   benefits  to  be  paid  pursuant  to  labor  contracts  with  Local  17.”   

 4   Kirsch’s App. 373.  The district court concluded that the Government 

 5   proved that Kirsch attempted to extort such wages and benefits.  As 

 6   to  Count  2  (Hobbs  Act  extortion  conspiracy),  the  district  court 

 7   concluded that the Amstar incident constituted an attempt to extort 

 8   wages for labor that would have been superfluous—as the indictment 

 9   charged—and denied the motion with respect to that count.   

10          After the district court’s decision on the post‐trial motions, but 

11   before Kirsch’s sentencing, the Supreme Court issued its decision in 

12   Elonis v. United States, 135 S. Ct. 2001 (2015).  Kirsch filed a motion for 

13   a  new  trial  based  on  Elonis,  arguing  that  the  district  court’s 

14   instructions regarding threats, which focused on the perception of the 

15   recipient  rather  than  the  intent  of  the  maker  of  the  threats,  were 

16   improper under Elonis.  The district court denied that motion.   




                                          16
                                                                                      




 1          Kirsch was sentenced to 36 months’ imprisonment on Count 1, 

 2   and 36 months’ imprisonment on Count 2, with the sentences to run 

 3   concurrently, followed by two years of supervised release.  He was 

 4   also  ordered  to  pay  a  total  of  $198,121.50  in  restitution  to  OSC  and 

 5   Amstar.  

 6                                  DISCUSSION 

 7   I.     NO  ENMONS‐LIKE  EXCEPTION  EXISTS  UNDER  NEW 
 8          YORK PENAL LAW 
 9           
10          As  to  Count  1,  following  the  district  court’s  decision  on  the 

11   post‐trial  motions,  only  the  two  predicate  acts  based  on  New  York 

12   Penal  Law  extortion  violations  remained  to  support  a  racketeering 

13   violation under the Racketeer Influenced and Corrupt Organizations 

14   Act  (“RICO”).  RICO  provides  that  “[i]t  shall  be  unlawful  for  any 

15   person who has received any income derived, directly or indirectly, 

16   from a pattern of racketeering activity . . . to use or invest, directly or 

17   indirectly, any part of such income, or the proceeds of such income, 

18   in acquisition of any interest in, or the establishment or operation of, 


                                           17
                                                                                     




 1   any enterprise which is engaged in, or the activities of which affect, 

 2   interstate  or  foreign  commerce.” 18  U.S.C.  §  1962(a).    Racketeering 

 3   under 18 U.S.C. § 1962 requires a “pattern of racketeering activity,” 

 4   id. § 1962(a), which requires the Government to prove at least two acts 

 5   of racketeering activity committed within ten years of one another, id. 

 6   §  1961(5).  Those  acts  are  defined  to  include  a  number  of  criminal 

 7   offenses  under  both  state  and  federal  law.    See  id.  §  1961(1).    As 

 8   relevant here, “racketeering activity” includes Hobbs Act extortion, 

 9   as well as “any act or threat involving . . . extortion . . . chargeable 

10   under State law and punishable by imprisonment for more than one 

11   year.”    Id.  §  1961(1)(A)–(B).    Kirsch  argues  that  an  Enmons‐like 

12   exception exists under New York Penal Law and that as a result he 

13   could  not  be  convicted  of  extortion  based  on  those  predicate  acts 

14   because  his  conduct  was  committed  in  pursuit  of  a  lawful  union 




                                           18
                                                                                                    




1   objective.  He challenges the denial of his pre‐trial motion to dismiss 

2   on this ground.9   

3           We  review  de  novo  the  denial  of  a  motion  to  dismiss  the 

4   indictment.  United States v. Yannotti, 541 F.3d 112, 121 (2d Cir. 2008).   

5           We hold that no Enmons‐like exception applies to the extortion 

6   provisions of the New York Penal Law.  But before we examine the 

7   current New York statutes (i.e., those in effect at the time of the trial), 

8   we discuss Enmons and its interpretation of the Hobbs Act. 




    9  As we explain further later in the opinion, in order for conduct to serve as a state 
    law RICO extortion predicate act, it must (1) violate a state extortion statute and 
    (2)  satisfy  the  “generic”  definition  of  extortion.    See  Scheidler  v.  Natʹl  Org.  for 
    Women, Inc., 537 U.S. 393, 409 (2003).  Kirsch argued before the district court both 
    that  an  Enmons‐like  exception  exists  under  New  York  Penal  Law  and  that  an 
    Enmons‐like exception exists with respect to the “generic” definition of extortion. 
    Succeeding  on  either  argument  would  require  that  his  conviction  be  reversed.  
    However, on appeal, he argues only that an Enmons‐like exception exists under 
    New York Penal Law extortion, and does not reference the “generic” definition of 
    extortion in the context of his Enmons argument.  We therefore deem any argument 
    related  to  the  applicability  of  Enmons  to  the  “generic”  definition  of  extortion 
    abandoned.  See United States v. Chen, 378 F.3d 151, 162 n.7 (2d Cir. 2004) (“[T]he 
    court  does  not  ordinarily  consider  issues  not  adequately  raised  in  an  opening 
    brief.”); LoSacco v. City of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995) (explaining 
    that arguments not raised in an appellate brief are abandoned).   
     



                                                  19
                                                                                   




 1          The  Hobbs  Act  prohibits  robbery  or  extortion—including 

 2   conspiracy and attempt—that affects interstate commerce.  18 U.S.C. 

 3   §  1951(a).  The  Hobbs  Act  defines  extortion  as  “the  obtaining  of 

 4   property from another, with his consent, induced by wrongful use of 

 5   actual  or  threatened  force,  violence,  or  fear.”    Id.  §  1951(b)(2) 

 6   (emphasis added).   

 7          In United States v. Enmons, the Supreme Court concluded that 

 8   the  use  of  “wrongful”  in  the  Hobbs  Act  meant  that  the  Hobbs  Act 

 9   could apply only to threats and violence used to obtain an objective 

10   that is itself unlawful, thus limiting the scope of Hobbs Act extortion 

11   liability  in  labor  disputes.    410  U.S.  at  400.    In  Enmons,  union 

12   employees  destroyed  equipment  belonging  to  their  employer,  a 

13   utility  company,  in  an  effort  to  obtain  a  new  collective  bargaining 

14   agreement.  Id. at 39798. 

15          The  Enmons  Court  held  that  this  conduct  did  not  violate  the 

16   Hobbs Act, as the Act “does not apply to the use of force to achieve 




                                          20
                                                                                        




 1   legitimate labor ends,” such as “higher wages in return for genuine 

 2   services.”  Id. at 400–01.  Accordingly, the Hobbs Act is not violated 

 3   unless threats or force are used to obtain an illegitimate objective in a 

 4   labor dispute, such as personal payoffs or “no‐show” jobs.10  Id. at 400. 

 5          In  reaching  that  conclusion,  the  Enmons  Court  relied  on  both 

 6   the  language  of  the  statute  and  the  legislative  history  of  the  Hobbs 

 7   Act.  With respect to the language of the statute, the Court reasoned 

 8   that “‘wrongful’ has meaning in the [Hobbs] Act only if it limits the 

 9   statute’s  coverage  to  those  instances  where  the  obtaining  of  the 

10   property would itself be ‘wrongful’ because the alleged extortionist 

11   has  no  lawful  claim  to  that  property.”    Id.    Indeed,  “it  would  be 

12   redundant to speak of ‘wrongful violence’ or ‘wrongful force’ since . 

13   .  .  any  violence  or  force  to  obtain  property  is  ‘wrongful.’”    Id.  at 

14   399400.




       We refer to this interpretation of the Hobbs Act by the Supreme Court as the 
     10

     “Enmons exception.” 



                                            21
                                                                                 




 1         As to the legislative history, the Court concluded that Congress 

 2   enacted the Hobbs Act in response to the Court’s decision in United 

 3   States v. Local 807, 315 U.S. 521 (1942).  Id. at 401–02.  As the Enmons 

 4   Court  explained,  Local  807  held  that  the  predecessor  to  the  Hobbs 

 5   Act—the  Anti‐Racketeering  Act  of  1934,  ch.  569,  48  Stat.  979 

 6   (amended by Hobbs Act, ch. 537, 60 Stat. 420 (1946))—did not prohibit 

 7   the  conduct  of  “members  of  a  New  York  City  truck  drivers  union 

 8   who,  by  violence  or  threats,  exacted  payments  for  themselves  from 

 9   out‐of‐town  truckers  in  return  for  the  unwanted  and  superfluous 

10   service of driving out‐of‐town trucks to and from the city.”  Enmons, 

11   410 F.3d at 402 (citing Local 807, 315 U.S. at 526).  Congress enacted 

12   the  Hobbs  Act,  the  Court  explained,  to  ensure  that  this  type  of 

13   conduct—extorting wages for “imposed, unwanted, and superfluous 

14   services”—was criminalized under the amended statute.  Id. at 403.  

15   However, the Court also made clear that Congress did not intend the 




                                         22
                                                                                              




 1   Hobbs Act to reach extortion committed to achieve legitimate union 

 2   objectives.  Id. at 402–07.11   

 3           As described above, Enmons was based on the interpretation of 

 4   the  particular  language  of  the  Hobbs  Act,  as  well  as  its  legislative 

 5   history.  The question, then, is whether that interpretation informs our 

 6   reading  of  the  New  York  extortion  statute,  and  whether  a  similar 

 7   exception exists under that statute.  Under the New York Penal Law 

 8   prior to 1965, section 850 defined the offense of extortion in a manner 

 9   similar  to  the  Hobbs  Act.    Specifically,  section  850  provided  that 

10   “[e]xtortion is the obtaining of property from another . . . with [the 

11   victim’s] consent, induced by a wrongful use of force or fear.”  N.Y. 

12   Penal  Law  §  850  (1909  (emphasis  added).    That  definition  closely 

13   tracked  the  language  of  the  Hobbs  Act  by  including  the  use  of  the 



     11 Comments by legislators regarding the Hobbs Act emphasized that the Act was 
     not  intended  to  “interfere  in  any  way  with  any  legitimate  labor  objective  or 
     activity,” id. at 404 (citation omitted), and Congressman Hobbs, the bill’s sponsor, 
     “explicitly  refuted  the  suggestion  that  strike  violence  to  achieve  a  union’s 
     legitimate objectives was encompassed by the Act,” id. at 404–05.   



                                               23
                                                                                              




1   word “wrongful.”  Accordingly, were that statute still in force today, 

2   the Enmons Court’s observation that “it would be redundant to speak 

3   of ‘wrongful violence’ or ‘wrongful force’ since . . . any violence or 

4   force  to  obtain  property  is  ‘wrongful,’”  Enmons,  410  U.S.  at  400–01, 

5   would also guide us in our interpretation of that version of the New 

6   York Penal Law extortion statute. 12      




    12 The Supreme Court noted that the legislative history of the Hobbs Act indicated 
    that Congress intended that the Act “d[o] no more than incorporate New York’s 
    conventional definition of extortion—‘the obtaining of property from another . . . 
    with his consent, induced by a wrongful use of force or fear . . . . ’”  Enmons, 410 
    U.S. at 406 n.16 (citation omitted).    Referring to the pre‐1965 version of the New 
    York extortion statute and citing only New York cases decided prior to 1965, the 
    Supreme  Court  stated  that  “[j]udicial  construction  of  the  New  York  statute 
    reinforces the conclusion that, however militant, union activities to obtain higher 
    wages do not constitute extortion.”  Id.  Even though Enmons was decided in 1973, 
    it is clear that the Supreme Court was referring to the “[j]udicial construction” of 
    the  pre‐1965  extortion  statute,  which  contained nearly  identical  language  to  the 
    Hobbs  Act,  and  was  not  considering  the  version  in  effect  when  Enmons  was 
    decided and still in effect today.  Indeed, the Supreme Court was simply indicating 
    that New York courts had interpreted the “conventional definition of extortion” 
    to not include union violence “to obtain higher wages” at the time Congress passed 
    the Hobbs Act, and that in adopting this “conventional definition,” Congress likely 
    intended  the  same  result.    Id.    However,  as  we  have  explained,  New  York  has 
    abandoned  the  “conventional  definition  of  extortion”  in  favor  of  the  definition 
    currently in effect.     

     



                                               24
                                                                                         




 1          In  1965,  however,  the  New  York  extortion  statute  was 

 2   amended.    That  amendment—which  remains  in  effect  today—

 3   reformulated  the  definition  of  extortion  and  removed  the  word 

 4   “wrongful.”  See N.Y. Penal Law §§ 155.05, 155.40 (McKinney 1967).  

 5   Under the current New York Penal Law,  

 6         [a]  person  is  guilty  of  .  .  .  larceny  .  .  .  when  he  steals 
 7         property  and  .  .  .  2.  the  property  .  .  .  is  obtained  by 
 8         extortion committed by instilling in the victim a fear that 
 9         the actor or another person will (a) cause physical injury 
10         to  some  person  in  the  future,  or  (b)  cause  damage  to 
11         property . . . .   
12          
13   N.Y. Penal Law § 155.40.13   

14          The statute also explains that “[a] person obtains property by 

15   extortion when he compels or induces another person to deliver such 

16   property to himself or to a third person by means of instilling in him 

17   a  fear  that,  if  the  property  is  not  so  delivered,  the  actor  or  another 

18   will,” in relevant part: 



       Extortion is a type of Grand Larceny in the Second Degree, a class C felony.  
     13

     N.Y. Penal Law § 155.40.   



                                              25
                                                                                   




 1          (i) Cause physical injury to some person in the future; or 
 2          (ii) Cause damage to property; or 
 3          . . . . 
 4          (vi) Cause a strike, boycott or other collective labor group 
 5          action  injurious  to  some  person’s  business;  except  that 
 6          such  a  threat  shall  not  be  deemed  extortion  when  the 
 7          property is demanded or received for the benefit of the 
 8          group in whose interest the actor purports to act . . . .  
 9    
10   N.Y. Penal Law § 155.05(2)(e). 

11          New  York’s  amended  definition  of  extortion  thus  eliminates 

12   the  word  “wrongful,”  but  also  provides  a  separate  exception  for 

13   certain union activities.  We address the implication of each of those 

14   changes below.  

15          First,  the  elimination  of  “wrongful”  renders  the  Supreme 

16   Court’s  statutory  interpretation  analysis  in  Enmons  irrelevant  to 

17   interpreting  the  current  New  York  extortion  statute.    The  Supreme 

18   Court’s  Enmons  analysis  relied  on  the  presence  of  that  word  in  the 

19   Hobbs Act, and its absence in the New York statute suggests that New 

20   York  has  not  incorporated  the  Supreme Court’s  exception  for  labor 

21   activities  into  its  own  current  law.    Moreover,  in  contrast  to  the 


                                          26
                                                                                                 




 1   legislative history of the Hobbs Act, the legislative history of the 1965 

 2   amendment  to  the  New  York  Penal  Law  extortion  statute  does  not 

 3   indicate an intent to exempt the use of threats of force by members of 

 4   a  labor  union  to  achieve  a  legitimate  union  objective  from  the 

 5   prohibitions of the statute.14  Accordingly, Enmons does not guide us 

 6   in  interpreting  the  current  version  of  the  New  York  Penal  Law 

 7   extortion statute. 

 8           We  therefore  turn  to  the  language  of  New  York’s  revised 

 9   definition of extortion and its exemption for certain union activities.  

10   The  plain  language  of  the  current  New  York  extortion  statute 

11   prohibits threats of violence, even in labor disputes.  Section 155.05(e) 

12   of  the  New  York  Penal  Law  broadly  prohibits  “instilling  [in  the 

13   victim]  a  fear  that”  if  the  victim  does  not  deliver  the  property,  the 

14   actor will, as relevant here, injure a person or damage property.  For 




     14
       See generally Legislative History compiled by the New York Legislative Service, Inc., 
     1965, Ch. 1030.  



                                                 27
                                                                                     




 1   example, subsection (e)(i) prohibits “instilling [in the victim] a fear” 

 2   of  personal  harm,  and  subsection  (e)(ii)  prohibits  “instilling  [in  the 

 3   victim] a fear” of property damage.      

 4          Subsection 155.05(e)(vi) of the New York statute also prohibits 

 5   extortion carried out by “instilling [in the victim] a fear” of “strike, 

 6   boycott  or  other  collective  labor  group  action  injurious  to  some 

 7   person’s business,” but provides limited circumstances under which 

 8   such  conduct  does  not  constitute  extortion,  namely  “when  the 

 9   property  is  demanded  or  received  for  the  benefit  of  the  group  in 

10   whose interest the actor purports to act.”  That exception to extortion 

11   liability  does  not,  however,  create  an  Enmons‐like  exception 

12   applicable  to  the  New  York  extortion  statute  as  a  whole.  The 

13   exception  is contained only within subsection (vi), and thus it does 

14   not  shield  union  members  who  violate  other  subsections  of  the 

15   statute—such  as  by  threatening  to  commit  violent  acts  against 

16   persons  or  property  in  violation  of  subsections  (e)(i)  and  (ii)—from 




                                           28
                                                                                       




 1   extortion  liability.    Rather,  it  protects  only  union  members  who 

 2   threaten  to  perform  certain  union  activities  taken  to  benefit  a  labor 

 3   group.  

 4          In addition, and unlike the Hobbs Act, the protected activity is 

 5   clearly  defined  and  cannot  be  read  to  encompass  threats  to  cause 

 6   personal injury or damage property.  As we have noted, the statute 

 7   lists “strike[s], boycott[s] or other collective labor group action[s]” as 

 8   permissible  threats  only  where  “the  property  is  demanded  or 

 9   received  for  the  benefit  of  the  group  in  whose  interest  the  actor 

10   purports to act.”  N.Y. Penal Law § 155.05(e)(vi).  The only basis to 

11   argue  that  the  statute  permits  threats  to  cause  property  damage  or 

12   personal  injury  in  the  labor  dispute  context  is  the  language 

13   authorizing  threats  for  “other  collective  labor  group  action” 

14   undertaken  to  benefit  a  labor  group.    But  the  context  here 

15   demonstrates  that  “other  collective  labor  group  action”  does  not 

16   include  such  threats.  See  Robinson  v.  Shell  Oil  Co., 519  U.S.  337,  341 




                                            29
                                                                                   




 1   (1997)  (“The  plainness  or  ambiguity  of  statutory  language  is 

 2   determined by reference to the language itself, the specific context in 

 3   which that language is used, and the broader context of the statute as 

 4   a  whole.”).    Rather,  the  terms  that  precede  “other  collective  labor 

 5   group  action”—“strike”  and  “boycott”—demonstrate  that  the  term 

 6   can only be understood as permitting threats to undertake traditional 

 7   union  organizing  and  collective  action  activities.    As  the  Supreme 

 8   Court has explained, a “word is known by the company it keeps,” and 

 9   here, that principle compels an interpretation that maintains the New 

10   York  Penal  Law’s  categorical  prohibition  against  extortion  that 

11   threatens personal injury or property damage.  See also United States 

12   v. Williams, 553 U.S. 285, 294 (2008) (“[A] word is given more precise 

13   content by the neighboring words with which it is associated.”).  As a 

14   result,  New  York’s  extortion  statute  does  not  shield  Kirsch  from 

15   criminal liability. 




                                          30
                                                                                      




 1          Here, the Government presented sufficient evidence to the jury 

 2   that  Kirsch  “instill[ed]  in  the  [victims]  a  fear”  that  Local  17  would 

 3   cause  personal  injury  in  violation  of  subsection  (e)(i),  and  cause 

 4   property damage in violation of subsection (e)(ii), in connection with 

 5   the OSC and Earth Tech episodes.  Accordingly, Kirsch’s challenge to 

 6   the  sufficiency  of  Predicate  Acts  4B  and  5B  of  Count  1  under 

 7   subsections (e)(i) and (ii) of New York Penal Law § 155.05 fails.   

 8   II.    THE  PROPERTY  SET  FORTH  IN  RACKETEERING  ACTS 
 9          4B AND 5B WAS “TRANSFERABLE” 
10           
11          As  discussed  above,  the  Count  1  racketeering  conspiracy 

12   conviction was predicated upon New York state law predicate acts of 

13   extortion.  Violations of state extortion statutes may qualify as RICO 

14   predicate acts, but only if such violations are also “‘capable of being 

15   generically classified as extortionate.’”  Wilkie v. Robbins, 551 U.S. 537, 

16   567 (2007) (quoting Scheidler v. Natʹl Org. for Women, Inc., 537 U.S. 393, 

17   409  (2003)).    “[S]uch  ‘generic’  extortion  is  defined  as  ‘obtaining 

18   something  of  value  from  another  with  his  consent  induced  by  the 


                                           31
                                                                                        




 1   wrongful  use  of  force,  fear,  or  threats.’”    Scheidler,  537  U.S.  at  409 

 2   (quoting United States v. Nardello, 393 U.S. 286, 290 (1969)).  Thus, in 

 3   order for conduct to serve as a state law RICO extortion predicate act, 

 4   it  must  (1)  violate  a  state  statute  and  (2)  satisfy  that  “generic” 

 5   definition of extortion.    

 6          Relying  on  the  Supreme  Court’s  decision  in  Sekhar  v.  United 

 7   States, 570 U.S. 729 (2013), Kirsch argues that the property that he was 

 8   convicted of extorting was not transferable, and that the district court 

 9   should  have  granted  pre‐trial  dismissal  of  Counts  1  and  2  on  that 

10   basis.  Because we later conclude that the district court should have 

11   granted a judgment of acquittal with respect to Count 2 based upon 

12   insufficiency  of  the  evidence,  we  need not  reach Kirsch’s argument 

13   that Sekhar provides a basis to set aside his conviction under Count 2.  

14   Accordingly,  we  address  only  whether  the  reasoning  of  Sekhar 

15   requires us  to  vacate  his  conviction  under  Count 1  for  racketeering 

16   conspiracy based on New York Penal Law extortion predicate acts.   




                                            32
                                                                                                 




 1           In contrast to Kirsch’s Enmons‐based challenge to his Count 1 

 2   conviction, his Sekhar‐based challenge to Count 1 addresses both the 

 3   New York Penal Law definition of extortion as well as the “generic” 

 4   definition  applicable  to  all  state  law  RICO  extortion  predicate  acts.  

 5   See Kirsch Reply Br. at 19 (“In order to serve as predicate racketeering 

 6   acts for a federal RICO charge, . . . state law offenses must be capable 

 7   of  being  generically  classified  as  extortionate.”).    Accordingly,  we 

 8   address (1) whether Sekhar—a decision interpreting the Hobbs Act—

 9   also applies to the “generic” definition of extortion, and if it does (2) 

10   whether  the  property  that  Kirsch  was  convicted  of  extorting  in 

11   Racketeering  Acts  4B  and  5B  satisfies  Sekhar. 15    We  conclude  that 




     15 We need not separately address whether the property Kirsch extorted qualified 
     as  “property”  under  the  New  York  Penal  Law  extortion  statute.    Kirsch’s  only 
     property‐based challenge to the New York Penal Law component of his Count 1 
     conviction is that a Sekhar‐like “transferability” requirement also exists under New 
     York Penal Law, and is not satisfied.  Stated otherwise, Kirsch does not argue that 
     the  property  he  was  convicted  of  extorting  fails  to  qualify  as  “property”  under 
     New York law for some other reason.  While we note that transferability does not 
     appear to be a requirement under New York Penal law, see People v. Garland, 69 
     N.Y.2d  144,  147  (1987)  (“[A]n  interest  need  not  be  transferable  to  constitute 
     ‘property’  under  [New  York]  Penal  Law  §  155.00(1).”),  we  need  not  directly 

                                                 33
                                                                                               




 1   Sekhar  applies  to  the  “generic”  definition  of  extortion,  but  that  the 

 2   transferability  of  property  requirement  of  Sekhar  is  satisfied  with 

 3   respect to the state law predicate acts. 

 4           The “generic” definition of extortion applicable to RICO state 

 5   law extortion predicate acts and the Hobbs Act definition of extortion 

 6   are  nearly  identical.    Compare  Scheidler,  537  U.S.  at  409  (“‘[G]eneric’ 

 7   extortion  is  defined  as  obtaining  something  of  value  from  another 

 8   with  his  consent  induced  by  the  wrongful  use  of  force,  fear,  or 

 9   threats.”  (internal  quotation  marks  omitted)),  with  18  U.S.C. 

10   § 1951(b)(2)  (defining  extortion  as  “the  obtaining  of  property  from 

11   another,  with  his  consent,  induced  by  wrongful  use  of  actual  or 

12   threatened force, violence, or fear, or under color of official right”).  

13   That  both  definitions  include  the  word  “obtaining”  is  particularly 

14   relevant to our analysis.  




     address  the  issue,  for  we  conclude  below  that  the  property  at  issue  here  was 
     “transferable.”   



                                                34
                                                                                        




 1          In Scheidler, the Supreme Court, pointing to “obtaining” in the 

 2   Hobbs  Act  definition  of  extortion,  the  history  of  the  Act,  and  the 

 3   common  law  crime  of  extortion,  held  that  the  Hobbs  Act  requires 

 4   “that a person must ‘obtain’ property from another party to commit 

 5   extortion.”    537  U.S.  at  404.    The  Court  held  that  the  generic  “state 

 6   extortion  offense  for  purposes  of  RICO”  also  “require[s]  a  party  to 

 7   obtain or to seek to obtain property.”  Id. at 410.   

 8          Subsequently, in Sekhar, the Supreme Court further explained 

 9   that “[o]btaining property requires ‘not only the deprivation but also 

10   the acquisition of property.’”  Sekhar, 570 U.S. at 734 (quoting Scheidler, 

11   537 U.S. at 404).  As a result, extortion “requires that the victim part 

12   with his property, and that the extortionist gain possession of it.”  Id. 

13   (internal quotation marks and citation omitted).  Thus, to summarize, 

14   “property extorted must . . . be transferable—that is, capable of passing 

15   from one person to another.”  Id.   




                                            35
                                                                                        




 1          Sekhar addressed only the Hobbs Act definition of extortion, not 

 2   the “generic” definition of extortion for the purpose of analyzing state 

 3   law RICO predicate acts.  However, since Sekhar’s holding requiring 

 4   transferability is a clarification of what it means to “obtain” property, 

 5   see  id.  at  736  (“Scheidler  rested  its  decision,  as  we  do,  on  the  term 

 6   ‘obtaining.’”), and the “generic” definition of extortion requires that 

 7   property be obtained, see Scheidler, 537 U.S. at 410, we conclude that 

 8   the  requirement  of  transferability  applies  with  equal  force  to 

 9   “generic” state law RICO predicate extortion offenses.  Accordingly, 

10   in order for a state extortion offense to serve as a RICO predicate act, 

11   the  property  extorted  must  be  “transferable—that  is,  capable  of 

12   passing  from  one  person  to  another.”    Sekhar,  570  U.S.  at  734 

13   (emphasis omitted). 

14          We  next  address  whether  the  property  that  Kirsch  was 

15   convicted  of  extorting  under  New  York  Penal  Law  in  Racketeering 

16   Acts  4B  and  5B—namely,  “[p]roperty  of  construction  contractors 




                                            36
                                                                                     




 1   consisting of wages and benefits to be paid pursuant to labor contracts 

 2   with  Local  17  at  construction  projects  in  Western  New  York,”—is 

 3   transferable.  Kirsch’s App. 373.  We conclude that it is.   

 4          In Scheidler, anti‐abortion activists attempted to close abortion 

 5   clinics  by  interfering  with  doctors,  nurses,  clinic  staff,  and  women 

 6   seeking  access  to  the  clinics.    537  U.S.  at  400–01.    The  National 

 7   Organization of Women and two clinics brought a civil RICO action 

 8   against  the  anti‐abortion  activists,  alleging  a  pattern  of  extortionate 

 9   racketeering acts under the Hobbs Act and state law.  Id. at 398.  The 

10   Court characterized the property the defendants allegedly extorted as 

11   the “right to seek medical services from the clinics, the clinic doctors’ 

12   rights to perform their jobs, and the clinics’ rights to provide medical 

13   services and otherwise conduct their business.”  Id. at 399.  In holding 

14   that such conduct was not extortionate, the Court stated that “even 

15   when [the] acts of interference and disruption achieved their ultimate 

16   goal of ‘shutting down’ a clinic that performed abortions, such acts 




                                           37
                                                                                     




 1   did not constitute extortion because [the defendants] did not ‘obtain’ 

 2   [plaintiffs’]  property.”    Id.  at  404–05.    While  “[the  defendants]  may 

 3   have  deprived  or  sought  to  deprive  [the  plaintiffs]  of  their  alleged 

 4   property right of exclusive control of their business assets, . . . they 

 5   did not acquire any such property.”  Id. at 405.  The Court observed 

 6   that characterizing this type of behavior as extortion would “discard 

 7   the  statutory  requirement  that  property  must  be  obtained  from 

 8   another, replacing it instead with the notion that merely interfering 

 9   with  or  depriving  someone  of  property  is  sufficient  to  constitute 

10   extortion.”  Id.   

11          The Court reached a similar conclusion in Sekhar.  In that case, 

12   the defendant was convicted of Hobbs Act extortion for attempting to 

13   force  the  general  counsel  for  the  New  York  State  Comptroller  to 

14   recommend  investing  in  a  fund  managed  by  the  defendant’s 

15   company  by  threatening  to  expose  the  general  counsel’s  alleged 

16   extramarital  affair.    570  U.S.  at  731.    The  Court  characterized  the 




                                           38
                                                                                    




 1   property right as “the general counsel’s intangible property right to 

 2   give  his  disinterested  legal  opinion  .  .  .  free  of  improper  outside 

 3   interference.” Id. at 73738 (internal quotation marks omitted).  The 

 4   Court concluded that while the defendant could deprive the general 

 5   counsel  of  this  right,  he  could  not  possibly  have  “obtained”  it  for 

 6   himself.  See id.  Accordingly, the property was not transferable, and 

 7   the  defendant’s  Hobbs  Act  attempted  extortion  conviction  was 

 8   reversed.  See id.  

 9          In  both  Scheidler  and  Sekhar,  the  conduct  did  not  constitute 

10   extortion  because  the  defendants  could  not  obtain  the  property  for 

11   themselves;  rather,  they  could  merely  “interfere”  with  the  victims’ 

12   use of it.  Such conduct perhaps constituted the New York offense of 

13   coercion, but not extortion.  See Scheidler, 537 U.S. at 404–08; Sekhar, 

14   570 U.S. at 734–35; see also N.Y. Penal Law § 135.60 (“A person is guilty 

15   of coercion . . . when he or she compels or induces a person to engage 




                                          39
                                                                                                    




1   in conduct which the latter has a legal right to abstain from engaging 

2   in . . . .”).16 

3            In  contrast,  Kirsch  sought  to  extort  property  that  Local  17 

4   members  could  clearly  “obtain”:  wages  and  benefits  from 

5   construction contractors.  Wages and benefits are “capable of passing 

6   from one person to another,”—in this case, from the employer to the 


      In discussing the New York crime of coercion, the Sekhar Court stated that “[a]t 
    16

    the time [Congress enacted the Hobbs Act], New York courts had consistently held 
    that the sort of interference with rights that occurred [in Sekhar] was coercion.”  570 
    U.S.  at  735  (emphasis  omitted).      In  support,  the  Court  included,  inter  alia,  the 
    following citation: “People v. Scotti, 266 N.Y. 480, 195 N.E. 162 (1934) (compelling 
    victim to enter into agreement with union).”  Based on that citation, Kirsch argues 
    that his conduct constituted only the offense of coercion, not extortion.  But neither 
    Scotti nor the Supreme Court’s citation to it can bear the weight Kirsch assigns to 
    them.  First, the property charged in Racketeering Acts 4B and 5B is “wages and 
    benefits,”  not  a  union  agreement.    Second,  Scotti,  a  summary  disposition  of  an 
    appeal of four defendants’ coercion convictions, conveys only that the defendants 
    were  convicted  of  using  “threats  and  force  [to]  compel[]  the  complainant,  a 
    manufacturer,  to  enter  into  an  agreement  with  a  labor  union  of  which  the 
    defendants were members,” and that there was insufficient evidence to support 
    the convictions of three of those defendants.  Scotti, 266 N.Y. at 480.  Accordingly, 
    we  do  not  know  the  type  of  agreement  sought,  and  whether  it  would  have 
    qualified as “obtainable” or “transferable” property.  We therefore decline to read 
    Sekhar’s citation to Scotti as creating a broad rule that any type of agreement with 
    a union is per se not property that may be extorted. 

     

     



                                                  40
                                                                                    




 1   employee—and are therefore “transferable.”  Sekhar, 570 U.S. at 734.  

 2   Indeed, when an employer pays wages and provides benefits to an 

 3   employee,  the  employer  “part[s]  with”  that  property,  and  the 

 4   employee  “gain[s]  possession”  of  it.    Id.  (citations  omitted).  

 5   Accordingly,  Kirsch’s  conviction  under  Count  1  meets  the 

 6   requirement  recognized  in  Scheidler  and  Sekhar  that  the  targeted 

 7   property be transferable.   

 8   III.   SUFFICIENCY OF THE EVIDENCE FOR COUNT 2 
 9           
10          Kirsch  argues  that  his  conviction  for  Count  2—Hobbs  Act 

11   extortion  conspiracy—must  be  reversed  because  the  Government 

12   presented  insufficient  evidence  that  Kirsch  agreed  with  others  to 

13   extort  wages  for  “unwanted,  unnecessary,  and  superfluous  labor.” 

14   Specifically,  he  contends  that  the  Government  failed  to  prove  his 

15   involvement in the Amstar incident.   

16          In  granting  in  part  and  denying  in  part  Kirsch’s  motion  for 

17   judgment  of  acquittal,  the  district  court  ruled  that  only  the  Amstar 




                                          41
                                                                                                    




 1   incident was evidence of an attempt to extort wages for “unwanted, 

 2   unnecessary, and superfluous labor,” and upheld the jury’s Count 2 

 3   verdict on that basis.17  The court rejected the Government’s argument 

 4   that  Kirsch’s  conduct  with  respect  to  other  contractors  qualified  as 

 5   such.   On appeal, the Government defends the Count 2 conviction 

 6   with  two  arguments.    First,  the  Government  contends  that  it 

 7   presented sufficient evidence with respect to the Amstar incident to 

 8   support  the  Hobbs  Act  conspiracy  conviction.  Second,  the 

 9   Government argues that the actions of Kirsch and Local 17 towards 

10   OSC  and  EarthTech  constitute  an  attempt  to  extort  wages  for 




     17 Even assuming that the district court was correct that the Government presented 
     sufficient evidence of Kirsch’s involvement in the Amstar episode, its conclusion 
     that a new trial was not warranted was incorrect.  The district court decided that 
     all  of  the  non‐Amstar  evidence  that  the  Government  presented  with  respect  to 
     Count 2 did not prove a conspiracy to extort wages for “unwanted, unnecessary, 
     and superfluous labor.”  The jury rendered only a general guilty verdict for Count 
     2.    Accordingly,  it  is  impossible  to  conclude  that  the  jury  relied  on  the  Amstar 
     incident in convicting Kirsch under Count 2.  Rather, the jury’s Count 2 verdict 
     could  have  been  based  upon  its  belief  that  Kirsch  committed  unlawful  conduct 
     with respect to other contractors, conduct that the court later found did not qualify 
     as attempts to extort wages for “unwanted, unnecessary, and superfluous labor.”  



                                                  42
                                                                                                      




 1   “unwanted,  unnecessary,  and  superfluous  labor”  because  Local  17 

 2   workers  were  not  qualified  to  do  the  work  at  those  job  sites  and 

 3   therefore  could  not  have  been  substituted  for  the  other  workers. 18 

 4   Kirsch  responds  that  the  Government  failed  to  prove  that  Local  17 

 5   workers lacked the requisite qualifications for the OSC and EarthTech 

 6   work.   

 7           Before  we  more  fully  discuss  the  evidence  the  Government 

 8   presented  regarding  Amstar,  EarthTech,  and  OSC,  we  address  the 

 9   language  of  Count  2  of  the  indictment.    Although  the  indictment 

10   curiously identifies 76 “overt acts in furtherance of Count 2,” Kirsch’s 


     18 As explained above, the district court rejected the Government’s argument that 
     the  conduct  with  respect  to  EarthTech  and  OSC  constituted  attempts  to  extort 
     wages  for  “unwanted,  unnecessary,  and  superfluous  labor”  and  accordingly 
     granted judgment of acquittal with respect to Racketeering Acts 4A and 5A, and 
     Counts  5  and  6  (all  involving  EarthTech  and  OSC).    The  Government  does  not 
     cross‐appeal  from  the  judgment  of  acquittal,  but  challenges  the  district  court’s 
     reasoning.    But  because  the  Government  does  not  challenge  the  district  court’s 
     reasoning  “with  a  view  either  to  enlarging  [its]  own  rights  thereunder  or  of 
     lessening  the  rights  of  [its]  adversary,”  Jennings  v.  Stephens,  135  S.  Ct.  793,  798 
     (2015) (quotation marks omitted), its failure to cross‐appeal does not foreclose it 
     from  disputing  the  correctness  of  the  district  court’s  conclusion  as  to  the  Earth 
     Tech and OSC incidents in arguing on appeal that Kirsch’s conviction under Count 
     2 should be affirmed. 



                                                   43
                                                                                     




 1   App.  394411,  proof  of  an  overt  act  is  not  necessary  to  sustain  a 

 2   conviction for Hobbs Act conspiracy, see United States v. Gotti, 459 F.3d 

 3   296,  338  (2d  Cir.  2006).    However,  that  does  not  relieve  the 

 4   Government  of  its  burden  to  prove  the  existence  of  the  conspiracy 

 5   charged in the indictment—in this case a conspiracy to extort wages 

 6   for  “unwanted,  unnecessary,  and  superfluous”  labor.    See  In  re 

 7   Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 113 (2d 

 8   Cir.  2008)  (“To  establish  the  existence  of  a  criminal  conspiracy,  the 

 9   government must prove that the conspirators agreed on the essence 

10   of the underlying illegal objective[s], and the kind of criminal conduct 

11   . . . in fact contemplated.” (alterations in original) (internal quotation 

12   marks omitted)).  The 76 “overt acts” are therefore properly viewed 

13   as  incidents  allegedly  supporting  Kirsch’s  membership  in  a  Hobbs 

14   Act extortion conspiracy, not as overt acts that the Government was 

15   required to prove to sustain a conviction.  Also, while the 76 “overt 

16   acts”  are  listed  in  the  indictment,  on  appeal  the  Government  has 




                                           44
                                                                                         




 1   identified  only  those  involving  Earth  Tech,  OSC,  and  Amstar  as 

 2   providing evidentiary support for the conviction under Count 2. 

 3          We review the denial of a motion for a judgment of acquittal de 

 4   novo.    United  States  v.  Reyes,  302  F.3d  48,  5253  (2d  Cir.  2002).    To 

 5   prevail  on  a  motion  for  judgment  of  acquittal,  the  defendant  must 

 6   demonstrate  that  “no  rational  trier  of  fact  could  have  found  the 

 7   essential elements of the crime charged beyond a reasonable doubt.” 

 8   United States v. McDermott, 245 F.3d 133, 137 (2d Cir. 2001) (internal 

 9   quotation marks omitted).  In evaluating whether a defendant has met 

10   this  burden,  “we  consider  all  of  the  evidence,  both  direct  and 

11   circumstantial,  in  the  light  most  favorable  to  the  government, 

12   crediting every inference that the jury might have drawn in favor of 

13   the government.”  United States v. Velasquez, 271 F.3d 364, 370 (2d Cir. 

14   2001) (internal quotation marks omitted).   

15          We first address whether sufficient evidence connected Kirsch 

16   to the Amstar incident to support a Hobbs Act conspiracy conviction.  




                                             45
                                                                                         




 1   Applying the Norris‐LaGuardia Act (“NLGA”), we conclude that it 

 2   does  not.    The  NLGA  limits  the  liability  of  union  officers  and 

 3   members for the conduct of their fellow union members.  29 U.S.C. 

 4   § 106.  It provides that  

 5          [n]o  officer  or  member  of  any  association  or 
 6          organization,  and  no  association  or  organization 
 7          participating  or  interested  in  a  labor  dispute,  shall  be 
 8          held  responsible  or  liable  in  any  court  of  the  United 
 9          States  for  the  unlawful  acts  of  individual  officers, 
10          members,  or  agents,  except  upon  clear  proof  of  actual 
11          participation in, or actual authorization of, such acts, or 
12          of ratification of such acts after actual knowledge thereof. 
13    
14   Id.  The Hobbs Act specifically incorporates the limitations set forth in 

15   the NLGA.  18 U.S.C. § 1951(c) (“This section shall not be construed 

16   to repeal, modify or affect . . . sections . . . 101–115 of Title 29 . . . .”). 

17          In United Brotherhood of Carpenters v. United States, the Supreme 

18   Court held that the NLGA precludes liability of a union member for 

19   the unlawful conduct of a fellow union member “except upon clear 

20   proof that the particular act charged, or acts generally of that type and 

21   quality, had been expressly authorized, or necessarily followed from 


                                            46
                                                                                   




 1   a  granted  authority,  by  the  [union]  or  non‐participating  member 

 2   sought to be charged or was subsequently ratified by such [union] . . 

 3   . or member after actual knowledge of its occurrence.”  330 U.S. 395, 

 4   406–07  (1947).    The  Court  added  that  “the  custom  or  traditional 

 5   practice  of  a  particular  union  can  .  .  .  be  a  source  of  actual 

 6   authorization of an officer to act for and bind the union.”  Id. at 410.  

 7         As a result, in order for the Amstar incident to support Kirsch’s 

 8   conviction on Count 2, the Government would have had to present 

 9   evidence  that  Kirsch  participated  in,  “expressly  authorized,”  or 

10   “subsequently  ratified”  attempts  to  extort  wages  for  “unwanted, 

11   unnecessary, and superfluous labor”—i.e., not replacement labor—or 

12   was  responsible  for  “a  custom  or  traditional  practice”  of  extorting 

13   wages for such labor.  It did not. 

14         The  evidence  presented  to  the  jury  that  Perkins,  the  Local  17 

15   member  who  contacted  Amstar  about  its  compressor,  was 

16   responsible  for  the  destruction  at  the  Amstar  job  site  was  scant.  




                                           47
                                                                                 




 1   Additionally,  the  evidentiary  link  between  Kirsch  and  that 

 2   destruction  was  absent.    There  was  no  testimony  that  Kirsch  was 

 3   personally  involved  in  the  Amstar  incident,  directed  unlawful 

 4   conduct towards Amstar, or ratified it after it occurred.  Accordingly, 

 5   in order for Kirsch to be liable under the NLGA with respect to the 

 6   Amstar incident, there would have to be evidence that (1) Kirsch was 

 7   at least responsible for “a custom or traditional practice” of seeking 

 8   such fictitious work that caused Perkins to make the request for the 

 9   union employment that he made to Lignos of Amstar, and that (2) the 

10   “custom or traditional practice” resulted in cutting the fuel line.  See 

11   United Bhd. of Carpenters, 330 U.S. at 410.  The evidence presented to 

12   the jury did not support such a connection. 

13         There was evidence that Kirsch referred to his general strategy 

14   for Local 17 as “turn or burn.”  Gov’t App. 217–18.  The “turn” part of 

15   that  phrase  refers  to  convincing  contractors  to  sign  collective 

16   bargaining  agreements  with  Local  17  and  to  hire  Local  17  workers. 




                                         48
                                                                                    




 1   The  “burn”  refers  to  picketing  at  worksites  and  even  vandalizing 

 2   equipment if contractors refused Local 17’s requests.  As one Local 17 

 3   member  testified, “turn  or  burn”  indicated  that  contractors  “would 

 4   either become union or we would put them out of business.”  Gov’t 

 5   App.  417.    However,  that  general  strategy  is  insufficient  to  connect 

 6   Kirsch to the particular threat and destruction of the Amstar property, 

 7   and  as  we  have  stated,  no  other  evidence  connects  Kirsch  to  the 

 8   Amstar incident. Accordingly, no reasonable jury could find beyond 

 9   a  reasonable  doubt  that  Kirsch  was  responsible  for  the  Amstar 

10   incident. 

11          Next,  we  turn  to  the  Government’s  argument  that  Kirsch’s 

12   conduct with respect to OSC and EarthTech constituted evidence of 

13   attempts  to  extort  wages  for  “unwanted,  unnecessary,  and 

14   superfluous labor.”   

15          The Government argues that the employees at Earth Tech and 

16   OSC  were  “uniquely  trained  and  qualified”  to  do  the  work  that 




                                          49
                                                                             




 1   needed  to  be  done  at  those  sites—specifically  “excavating 

 2   contaminated earth, getting that earth safely into specially outfitted 

 3   trucks, and then getting it to landfills quickly and with no spillage”—  

 4   and  that workers  from  Local 17 were unqualified  to  do  such  work.  

 5   Gov’t’s Br. at 41.  Indeed, if Local 17 workers were not qualified and 

 6   able to do the work they sought, the wages they would be paid would 

 7   be for “superfluous” labor.  However, the evidence did not establish 

 8   that Local 17 members did not meet—or that it would be particularly 

 9   difficult  for  them  to  meet—the  OSC  and  Earth  Tech  job  site 

10   requirements.  

11         James Minter, a former Local 17 member and former Kirsch co‐

12   defendant,  and  a  Government  cooperating  witness,  testified  that 

13   Local  17  members  completed  a  40‐hour  Occupational  Safety  and 

14   Health Administration training on handling hazardous materials as 

15   part  of  their  apprenticeship  program.  Similarly,  Kirsch’s  co‐

16   defendant  Thomas  Freedenberg  testified  that  Local  17  members 




                                       50
                                                                                   




 1   received  the  “training  necessary  to  work  on  hazardous  waste  jobs, 

 2   jobs where you have contaminated material and it needs to go to a 

 3   disposal site.”  Tr. 4057–58.  

 4          There was no testimony regarding whether Local 17 members’ 

 5   hazardous materials training specifically qualified them to work with 

 6   the contaminated soil at the two particular sites.  However, testimony 

 7   regarding the Earth Tech and OSC job sites did not show that Local 

 8   17 workers were unqualified to perform such general soil remediation 

 9   work. 

10          With  respect  to  Earth  Tech,  William  Lindheimer,  the  project 

11   manager  for  Earth  Tech  at  the  Buffalo  site,  testified  regarding  the 

12   qualifications necessary to work at that site: 

13          First of all, there’s a lot of prequalifications that go into 
14          the employees that we have to hire.  Our operators and 
15          laborers,  they  have  to  go  through  a  pretty  extensive 
16          physical process.  They have to be first qualified.  They 
17          have to have some proper training and certificates.  They 
18          have  to  be  suitable  for  the  work.    They  have  to  wear 
19          respiratory  protection.    They  have  to  be  capable  of 
20          performing  their  tasks  in  respirators.    In  addition,  the 


                                          51
                                                                                 




 1         kind of the prequalifications they, also—you know, we 
 2         spend a great deal of time with our operators with our 
 3         own what we would call standard operating procedures, 
 4         how we like to excavate the soil, how we like to load that 
 5         soil into the trucks, how we like to move the material on 
 6         our particular job sites.  
 7          
 8   Gov’t App. 290–91. 

 9         No further details were provided regarding how much effort it 

10   would have taken to train Local 17 workers on Earth Tech’s “standard 

11   operating  procedures.”    Furthermore,  Lindheimer  testified  that  he 

12   was unaware whether Local 17 employees had the requisite training 

13   and certificates to work on the Earth Tech job site.  Kirsch Reply Br. 

14   App.  39–40.    Thus,  the  Government  failed  to  prove  that  Local  17 

15   members  were  unqualified  to  work  at  the  Earth  Tech  site,  or  that 

16   training them on the particular procedures of Earth Tech would have 

17   been so extensive as to preclude hiring them.   

18         Regarding the qualifications needed to work at the OSC job site, 

19   Jon Williams, the founder of OSC, testified that  




                                         52
                                                                                       




 1         [I]ndividuals  that  are  on  these  job  sites  have  to  have  a 
 2         certain  level  of  training  that’s  mandated  by  the  federal 
 3         government,  and  in  some  cases,  New  York  State 
 4         Department of Labor.  And most of that training is just to 
 5         make  sure  that  the  employee  has  knowledge, 
 6         understanding, and awareness of the contaminants.  
 7          
 8   Gov’t  App.  20.    Like  with  Earth  Tech,  there  was  no  testimony 

 9   indicating  how  much  of  such  training  was  required.    More 

10   importantly,  the  Government  provided  no  evidence  that  Local  17 

11   workers were not already qualified to do the work at OSC’s site.19   

12          The trial record establishes that Local 17 members would have 

13   likely  qualified  for  the  work  on  the  Earth  Tech  and  OSC  projects.  

14   Even if there were some particular steps needed to qualify for such 

15   work, those were minimal, and certainly would not make the Local 

16   17  members’  employment  by  those  two  companies  “unwanted, 

17   unnecessary,  and  superfluous.”    Accordingly,  we  conclude  that  the 

18   Government  presented  insufficient  evidence  at  trial  of  Kirsch’s 



       On cross‐examination, Williams testified that, like Lindhemer on the Earth Tech 
     19

     project, he did not know whether Local 17 members received the requisite training 
     to do the work at OSC’s job site. 

                                            53
                                                                                             




1   involvement  in  a  conspiracy  to  extort  wages  for  “unwanted, 

2   unnecessary, and superfluous” labor to support his conviction under 

3   Count 2, and that therefore a judgment of acquittal must be entered 

4   with respect to that count. 20 

5   IV.     THE  JURY  WAS  PROPERLY  INSTRUCTED  WITH 
6           RESPECT TO THREATS UNDER NEW YORK PENAL LAW 
7           EXTORTION 
8            




    20 The Government also argues that United States v. Robilotto, 828 F.2d 940 (2d Cir. 
    1987), requires us to hold that Kirsch’s conduct with respect to OSC and EarthTech 
    constituted  an  attempt  to  extort  wages  for  “unwanted,  unnecessary,  and 
    superfluous labor.”  In Robilotto, a local union forced an employer to pay wages to 
    a local union worker for a job already being performed by an out‐of‐state union 
    member.  Id. at 943.  Because the employer had to “hire two workers for the same 
    job,” and “the work [was] performed . . . by the employee from [out‐of‐state],” id., 
    the  Court  concluded  that  “[i]t  would  be  difficult  to  imagine  a  more  obvious 
    instance of imposed, unwanted, superfluous and fictitious labor services,” id. at 
    945.    The  Government  argues  that  Robilotto  controls  here  because  “it  was  the 
    employer’s determination to capitulate to the union’s demand that put him in the 
    position  of  now  paying  for  two  employees  to  do  the  work  of  one”  that 
    distinguishes the situation here from Robilotto, and that this is a distinction without 
    legal significance.  Gov’t’s Br. at 40.  It appears to be the Government’s position 
    that if Kirsch’s threats succeeded, the contractors would have had to pay wages to 
    both the non‐union workers and the Local 17 workers who replaced them.  If this 
    were  true,  Robilotto  would  be  relevant.    However,  the  Government  cites  no 
    evidence that the contractors would have continued to pay the non‐union workers 
    after replacing them with Local 17 workers, as opposed to terminating the non‐
    union workers.   



                                              54
                                                                                  




 1         Finally,  Kirsch  argues  that  the  district  court  improperly 

 2   instructed  the  jury  with  respect  to  the  mens  rea  required  for  the 

 3   extortion  threats,  and  that  his  racketeering  conspiracy  conviction 

 4   (Count  1)  and  Hobbs  Act  conspiracy  conviction  (Count  2)  must 

 5   therefore be vacated.  “We review a claim of error in jury instructions 

 6   de novo, reversing only where, viewing the charge as a whole, there 

 7   was a prejudicial error.”  United States v. Aina‐Marshall, 336 F.3d 167, 

 8   170 (2d Cir. 2003).  Since we have already held that Kirsch’s conviction 

 9   for Count 2 must be vacated, we need only address his argument that 

10   the  court’s  instructions  with  respect  to  Count  1,  specifically 

11   Racketeering Acts 4B and 5B under New York law, were improper.  

12   We conclude that because the challenged instruction was given only 

13   with respect to Hobbs Act extortion, and that the court’s instruction 

14   regarding New York Penal Law extortion complied with New York 

15   law, Kirsch is not entitled to a new trial on Count 1. 




                                         55
                                                                               




 1          While  instructing  the  jury  on  the  elements  of  Hobbs  Act 

 2   extortion with respect to Counts 3 through 7, the district court stated 

 3   that “[y]our decision whether a defendant used or threatened fear of 

 4   injury involves a decision about the victim’s state of mind at the time 

 5   of  the  defendant’s  actions.”    Gov’t  App.  533  (emphasis  added).  

 6   Relying primarily upon Elonis v. United States, 135 S. Ct. 2001 (2015), 

 7   Kirsch argues that that instruction was improper because it focused 

 8   only on the victim’s perception of the threat, rather than on the intent 

 9   of the person who made the threat.  In Elonis, the Court interpreted 18 

10   U.S.C. § 875(c)—which criminalizes threats to injure a person when 

11   made in interstate commerce—to require that the Government prove 

12   that  the  defendant  have  the  mental  state  of  “transmit[ting]  a 

13   communication for the purpose of issuing a threat, or with knowledge 

14   that the communication will be viewed as a threat.”  135 S. Ct.  at 2012.  

15   The Court reversed Elonis’s conviction because the jury was not so 

16   instructed.  Id.   




                                        56
                                                                                              




 1           Neither the Supreme Court nor this court  has decided whether 

 2   Elonis extends beyond 18 U.S.C. § 875(c).21  But even if it does and the 

 3   district court’s instructions were incorrect as to the Hobbs Act, any 

 4   error with respect to the Hobbs Act extortion count instructions did 

 5   not prejudicially affect the jury’s verdict with respect to the New York 

 6   Penal Law extortion racketeering predicate acts charged in Count 1, 

 7   on which the jury was properly charged.  See Aina‐Marshall, 336 F.3d 

 8   at 170 (We . . . revers[e] only where, viewing the charge as a whole, 

 9   there was a prejudicial error.”).   

10           The  New  York  extortion  statute  specifically  proscribes 

11   “instilling  in  the  victim  .  .  .  fear”  in  order  to  obtain  property,  N.Y. 

12   Penal Law § 155.40, thus appearing to focus the statute on the threat’s 




     21 Prior to Elonis, we stated that “[t]his Circuit’s test for whether conduct amounts 
     to  a  true  threat  ‘is  an  objective  one—namely,  whether  an  ordinary,  reasonable 
     recipient who is familiar with the context of the [communication] would interpret 
     it as a threat of injury.’”  United States v. Turner, 720 F.3d 411, 420 (2d Cir. 2013) 
     (alteration in original) (quoting United States v. Davilla, 461 F.3d 298, 305 (2d Cir. 
     2006)).  We need not address the effect, if any, of Elonis on Hobbs Act extortion 
     because we need only consider the intent requirement under New York law.     



                                               57
                                                                                    




 1   effect  on  the  recipient  rather  than  the  intent  of  its  maker.  

 2   Furthermore,  in  instructing  the  jury  with  respect  to  the  New  York 

 3   Penal  Law  racketeering  predicate  acts,  the  district  court  recited  the 

 4   New York model jury charge for the offense of extortion. Kirsch does 

 5   not argue that the court’s instructions with respect to New York Penal 

 6   Law extortion failed to accurately and adequately instruct the jury on 

 7   the  elements  of  that  offense.    Nor  does  he  explain  how  the  threat 

 8   instruction given in connection with the Hobbs Act counts could have 

 9   affected the instruction given on New York Penal Law extortion.    

10          Accordingly, we find that there was no error with respect to the 

11   court’s  instructions  on  New  York  Penal  Law  extortion  for  Count  1, 

12   and that any possible error with respect to the required mens rea for 

13   Hobbs Act extortion did not result in prejudicial error as to the New 

14   York Penal Law extortion charge. 

15           

16           




                                          58
                                                                                                      




 1   V.      KIRSCH’S SENTENCE 

 2           Kirsch was sentenced to 36 months’ imprisonment on Count 1, 

 3   and 36 months’ imprisonment on Count 2, with the sentences to run 

 4   concurrent to one another.  Our decision vacates Count 2.  In order 

 5   “to give the district court an opportunity to reevaluate the sentence[] 

 6   in this changed light,” we remand the matter to the district court for 

 7   resentencing on Count 1.  United States v. Petrov, 747 F.2d 824, 832 (2d 

 8   Cir. 1984) (remanding for resentencing after affirming only six of 11 

 9   counts with respect to which concurrent sentences were imposed).22 

10                                       CONCLUSION 

11           For  the  foregoing  reasons,  we  AFFIRM  Kirsch’s  conviction 

12   under  Count  1,  REVERSE  Kirsch’s  conviction  under  Count  2,  and 



     22 In  a  letter  submitted  on  June  5,  2018,  pursuant  to  Federal  Rule  of  Appellate 
     Procedure 28(j), Kirsch argues that the Supreme Court’s decision in Lagos v. United 
     States,  138  S.  Ct.  1684  (2018),  requires  vacatur  of  the  district  court’s  restitution 
     award.  Since we remand this case for resentencing, we leave it to the district court 
     to  address  this  argument  in  the  first  instance,  including  the  Government’s 
     contention  that  Kirsch  forfeited  it.    On  remand,  the  district  court  should  also 
     address  the  impact  of  our  holding  that  Kirsch’s  involvement  in  the  Amstar 
     incident was not proved beyond a reasonable doubt on the restitution amount. 



                                                   59
                                                                           




1   REMAND the case to the district for entry of judgment of acquittal 

2   with respect to Count 2, and for resentencing with respect to Count 1. 




                                      60